United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 12-1314
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                              Marcus Kwamena Benson

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                       for the District of Minnesota - St. Paul
                                   ____________

                           Submitted: December 27, 2012
                              Filed: January 10, 2013
                                   [Unpublished]
                                  ____________

Before WOLLMAN, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      In 2009, a jury found Marcus Kwamena Benson guilty of bank-fraud
conspiracy, in violation of 18 U.S.C. § 1349; nine counts of bank fraud, in violation
of 18 U.S.C. §§ 1344 & 2; three counts of access-device fraud, in violation of 18
U.S.C. §§ 1029(a)(2) and 2; ten counts of aggravated identity theft, in violation of 18
U.S.C. §§ 1028A and 2; possession of document-making implements, in violation of
18 U.S.C. § 1028(a)(5); possession of unauthorized access devices, in violation of 18
U.S.C. § 1029(a)(3); and possession of device-making equipment, in violation of 18
U.S.C. § 1029(a)(4). In 2012, the district court1 sentenced Benson (who had
absconded after the verdict and was arrested in Ghana about two years later) to a total
of 144 months in prison and 5 years of supervised release, and ordered restitution of
$264,857.14, a portion of which was imposed jointly and severally with others. On
appeal, Benson’s counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the prison term as unreasonable.

       Following careful review, we conclude that the district court did not commit
significant procedural error or abuse its discretion, and that the sentence was not
substantively unreasonable. See United States v. David, 682 F.3d 1074, 1076-77 (8th
Cir. 2012) (standard of review). The district court sentenced Benson to 120 months
in prison on most of the counts--a term within the Guidelines range of 108-135
months--and imposed a statutorily required consecutive 2-year term for the
aggravated-identity-theft counts. See 18 U.S.C. § 1028A(a); United States v. Cook,
698 F.3d 667, 670 (8th Cir. 2012) (treating within-Guidelines-range sentence as
presumptively reasonable on appeal).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues. Accordingly, we affirm the
judgment of the district court, and we grant counsel’s motion to withdraw, subject to
counsel informing appellant about procedures for seeking rehearing or filing a petition
for certiorari.
                         _____________________________




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.

                                         -2-